DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 28, 2021 was considered by the examiner.

Election/Restrictions
At this time Examiner is not requiring a restriction between method and device. This is because the method is generic to the device as it using only “forming” language. If, however, in the future Applicant add specific method limitations, Examiner will require a restriction.



Drawing Objections
The drawings are objected to because:
In ¶¶ 0027-28, Applicant uses two different labels for element 226: “metal gate electrode”, and “metal trench-gate electrode”. Applicant needs to use one label per element number.
In ¶ 0028, Applicant uses two different labels for element 226a: “gate electrode sidewall spacers”, and “polysilicon trench-gate electrode sidewall spacers”. Applicant needs to use one label per element number.
Applicant needs to review their specification to correct the use of multiple labels per element number. 
In figure 3 element 215 is not discussed in the specification with the rest of figure 3. See ¶¶ 0025-30.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objections
The disclosure is objected to because of the following informalities:
Applicant needs to review their specification to correct the use of multiple labels per element number.
Appropriate correction is required.

	
	

Darwish
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Darwish et al. (US 2011/0079843 A1) (“Darwish”).


    PNG
    media_image1.png
    493
    706
    media_image1.png
    Greyscale
Regarding claim 1, Darwish at least in figure 4a, and Examiner’s figure 1 above teach:
a semiconductor region (P0); 
a trench disposed (A) area in the semiconductor region (P0); 
a trench gate (B) disposed in an upper portion of the trench (A) in an active region of the FET (Per Applicant’s figure 3 the entire Examiner figure 1 is an active region); and 
a conductive runner (C) disposed in a bottom portion of the trench (A), 
the conductive runner (C) being electrically coupled with a drain terminal of the FET (Drain), 
a portion of the conductive runner being disposed in the active region below the trench gate (C is below B and shown in the active region).

Takeda
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7, 10-11, and 18 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Takeda et al. (US 2009/0278200 A1) (“Takeda”).
Regarding claims 1, and 18 Takeda teaches at least in figure 7:
a semiconductor region (19/10); 
a trench disposed (A=area occupied by 50-54) area in the semiconductor region (19/10); 
a trench gate (52) disposed in an upper portion of the trench (A) in an active region of the FET (first region); and 
a conductive runner (55) disposed in a bottom portion of the trench (A), 
the conductive runner (55) being electrically coupled with a drain terminal of the FET (56), 
a portion of the conductive runner being disposed in the active region below the trench gate (55 is below 52).
Regarding claim 2, Takeda teaches at least in figure 7:
wherein the conductive runner (55) includes at least one of: a metal; or a metal-silicide (see figure 5, where 33 is formed of metal; ¶ 0044).
Regarding claims 7, and 10-11, Takeda teaches at least in figure 7:
wherein the semiconductor region is a well region of a first conductivity type (19 is p-type), 
the FET further comprising (detailed below): 
a first buried well region (12b) of a second conductivity type (n-type), opposite the first conductivity type (12b is an opposite conductivity type than 19), 
the well region being (19) disposed on the first buried well region (12b) of the second conductivity type (n-type); and 
a second buried well region (12a) of the first conductivity type (n-type), 
the first buried well (12b) region being disposed on the second buried well region (12a).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 6, 8-9, 13, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda.
Regarding claims 3, and 19 Takeda teaches at least in figure 7:
Further comprising:
a first electrical contact (56 and part of 55) to the conductive runner (part of 55),
the first electrical contact extending, in the trench, from a surface of the semiconductor region to the conductive runner (part of 55 can be the first electrical contact. This is because there is no patentable distinction between the first electrical contact and the conductive runner. Both elements can be the same material. Therefore, Examiner is dissect element 55 to be the first electrical contact and the conductive runner); 
a second electrical contact to the trench gate, the second electrical contact extending, in the trench, from the surface of the semiconductor region to the trench gate (Takeda does not show this, however it is obvious that there would be a second electrical contact to the trench gate and it would extend from the surface of the semiconductor region to the trench. This is obvious because one of ordinary skill in the art would need to make electrical contact with the gate trench in order for the device to function. One of ordinary skill in the art would readily understand and know this even though it is not explicitly shown in Takeda); and 
an electrically insulative  (51) disposed on the conductive runner (part of 55), 
the electrically insulative material (51) electrically insulating the first electrical contact (56 and part of 55) from the second electrical contact (52 and the second electrical contact to 52. This is obvious as one would not want to short the drain and the gate of the transistor).
Regarding claim 4, Takeda teaches at least in figure 7:
wherein, in the trench in the active region, the electrically insulative material is disposed between the trench gate and the conductive runner (54 provides the electrical insulation).
Regarding claim 6, Takeda teaches at least in figure 7:
a shield dielectric disposed in the trench (bottom portion of 54), 
the conductive runner (53) being disposed in the shield dielectric (bottom portion of 54).
Regarding claims 8, 13, 17, 
Claims 8, 13 and 17 are a combination of claims 1 and 3. Claims 8, 13 and 17  are rejected for the same reasons as claims 1 and 3 above.
Regarding claim 9, 
Claim 9 is rejected for the same reasons as claim 2.
Regarding claim 15, 
Claim 15 is rejected for the same reasons as claim 4.
Regarding claim 16, 
Claim 16 is rejected for the same reasons as claim 6 as the shield dielectric can be considered 51/54.

Allowable Subject Matter
Claims 5, 12, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, Takeda teaches at least in figure 7:
wherein the trench gate includes (detailed below): 
a gate dielectric disposed on a sidewall of the upper portion of the trench (51); 
Takeda does not teach:
a polysilicon spacer disposed on the gate dielectric; and 
a metal gate electrode disposed on the polysilicon spacer.
Takeda teaches the gate electrode (52) is polysilicon. 
Regarding claims 12, and 20
The prior art does not teach the limitations of claim 8 along with the additional drain implant and its relationship with the conductive runner.
Regarding claim 14,
Claim 14 is allowed for the same reasons as claim 5 above as it contains the same allowable subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/            Primary Examiner, Art Unit 2822